 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES FLOYD, JR., : Civil No. 3:18-cv-2041
Plaintiff : (Judge Munley) FILED
v. : SCFIANTON
CHAD LIBBY, et al.,

 

NUV 2018

Defendants :

lllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllll

 

M.W

Charles Floyd, Jr. (“Floyd”), a state inmate currently detained at the Dauphin
County Prison, Harrisburg, Pennsylvania, filed the instant civil rights complaint on
October 19, 2018, pursuant to 42 U.S.C. § 1983. (Doc. 1). Named as defendants are the
following individuals: Chad Libby and Rick Anglemeyer, Adult Probation and Parole
employees; Michael Rozman, Dauphin County District Attorney’s Offlce; and Richard
Lewis, President Judge of the Dauphin County Court of Common Pleas. (Doc. l, 1[1] 2-4).

Floyd seeks to proceed in forma pauperis. (Docs. 2, 7). A federal court must
dismiss a civil action filed in forma pauperis if the court determines that the complaint
“fails to state a claim on Which relief may be granted.” 28 U.S.C. §l9lS(e)(2)(B)(ii).
For the reasons set forth below, the Court concludes that the complaint is subject to

dismissal pursuant to 28 U.S.C. §1915(e)(2)(B)(ii).

 

I. Standards of Review

Under 28 U.S.C. § 191 SA, federal district courts must “review a complaint in a
civil action in which a prisoner seeks redress from a governmental entity or officer or
employee of a governmental entity.” 28 U.S.C. § 1915A(a). If a complaint fails to state a
claim upon which relief may be granted, the court must dismiss the complaint 28 U.S.C.
§ 1915A(b)(l). District courts have a similar screening obligation with respect to actions
filed by prisoners proceeding in forma pauperis and prisoners challenging prison
conditions See 28 U.S.C. § 1915(e)(2)(B)(ii) (stating “[t]he court shall dismiss the case
at any time if the court determines that the action or appeal fails to state a claim on
which relief may be granted....”); 42 U.S.C. § 1997e(c)(1) (stating “[t]he Court shall on
its own motion or on the motion of a party dismiss any action brought With respect to
prison conditions under section 1983 of this title by a prisoner confined in any jail,
prison, or other correctional facility if the court is satisfied that the action fails to state
a claim upon which relief can be granted.”).

In dismissing claims under §§ 1915(e), 1915A, and l997e, district courts apply the
standard governing motions to dismiss brought pursuant to Rule 12(b)(6) of the Federal
Rules of Civil Procedure. M, gg, Smithson v. Koons, Civ. No. 15-01757, 2017 WL
3016165, at *3 (M.D. Pa. June 26, 2017) (stating “[t]he legal standard for dismissing a
complaint for failure to state a claim under § l9lSA(b)(l), § 1915(e)(2)(B)(ii), or §
l997e(c)(l) is the same as that for dismissing a complaint pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure.”); Mitchell v. Dodrill, 696 F. Supp. 2d 454, 471

2

 

 

 

(M.D. Pa. 2010) (explaining that when dismissing a complaint pursuant to § 1915A, “a
court employs the motion to dismiss standard set forth under Federal Rule of Civil
Procedure 12(b)(6)”);'1`ourscher v. McCulloth 184 F.3d 236, 240 (3d Cir. 1999)
(applying FED.R.CIV.P. 12(b)(6) standard to dismissal for failure to state a claim under §
1915(e)(2)(B)).

In rendering a decision on a motion to dismiss, a court should not inquire “whether
a plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to
support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Nami v. Fauver, 82
F.3d 63, 66 (3d Cir. 1996). The court must accept as true the factual allegations in the
complaint and draw all reasonable inferences from them in the light most favorable to the
plaintiff w Phillips v. Cty of Allegf_ieny, 515 F.3d 224, 229 (3d Cir. 2008). A district
court ruling on a motion to dismiss may consider the facts alleged on the face of the
complaint, as well as “documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice. ” Tellabs Inc. v. Makor Issues &

 

Rights, Ltd., 551 U.S. 308, 322 (2007).

However, “the tenet that a court must accept as true all of the allegations contained
in a complaint is inapplicable to legal conclusions.” Ashcrof`t v. Igbal, 556 U.S. 662, 678
(2009) (stating “[t]hreadbare recitals of the elements of a cause of action, supported by
mere conclusory statements, do not suffice.”).

Under the pleading regime established by [Bell Atl. Com. v.| Twombly,

550 U.S. 544 (2007) and Igbal, a court reviewing the sufficiency of a
complaint must take three steps. First, it must “tak[e] note of the elements

3

 

[the] plaintiff must plead to state a claim.” M, 556 U.S. at 675, 129 S.Ct.
1937. Second, it should identify allegations that, “because they are no more
than conclusions, are not entitled to the assumption of truth.” Id. at 679,
129 S.Ct. 1937. M alj Burtch v. Milberg Factors. Inc.. 662 F.3d 212, 224
(3d Cir. 2011) (“Mere restatements of the elements of a claim are not
entitled to the assumption of truth.” (citation and editorial marks omitted)).
Finally, “[w]hen there are well-pleaded factual allegations, [the] court
should assume their veracity and then determine whether they plausibly
give rise to an entitlement to relief.” lgbil, 556 U.S. at 679, 129 S.Ct. 1937.

Connellv v. Lane Const. Corp., 809 F.3d 780, 787-88 (3d Cir.2016) (intemal citations,

 

quotations and footnote omitted). Elements are sufficiently alleged When the facts in the
complaint “show” that the plaintiff is entitled to relief. LLb_al, 556 U.S. at 679 (quoting
FED. R. ClV. P. 8(a)(2)). At the second step, the Court identities those allegations that,
being merely conclusory, are not entitled to the presumption of truth. Twombly and I_qbil
distinguish between legal conclusions, which are discounted in the analysis, and
allegations of` historical fact, which are assumed to be true even if “unrealistic or
nonsensical,” “chimerical,” or “extravagantly fanciful.” M, 556 U.S. at 681. Deciding
whether a claim is plausible is a “context-specific task that requires the reviewing court to
draw on its judicial experience and common sense.” I_d.
II. Floyd’s Complaint

Floyd alleges that on February 20, 2015, he was sentenced to a term of twelve
months’ probation in Court of Comrnon Pleas of Dauphin County criminal case 1859-
2014. (Doc. 1, 11 6). His probation was revoked for the failure to pay fines on March 8,
2016, and he was resentenced to an additional twelve months and ordered to pay $25.00

per month. (L at 7). This pattern continued for the next two years. (Ld. at 8, 9). On

4

 

 

 

April 9, 2018, he was arrested on an unrelated matter and released on 81000.00
unsecured bail. (I_d. at 10). However, he remains incarcerated pursuant to a “Probation
Detainer.” (I_d.)
He alleges that Defendants’ actions in issuing the probation detainer violate the
Fifth, Eighth, and Fourteenth Amendments. (Id. at 15-18). He seeks compensatory and
punitive damages. (Id. at pp. 3, 4).
III. Discussion
Section 1983 of Title 42 of the United States Code offers private citizens a cause
of action for violations of federal law by state officials See 42 U.S.C. § 1983, The
statute provides, in pertinent part, as follows:
Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of Columbia,
subjects, or causes to be subjected, any citizen of the United States or other
person within the jurisdiction thereof to the deprivation of any rights,
privileges, or immunities secured by the Constitution and laws, shall be
liable to the party injured in an action at law, suit in equity, or other proper
proceeding for redress....
I_d.; §§ als_o Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95
F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a plaintiff must allege
“the violation of a right secured by the Constitution and laws of the United States, and
must show that the alleged deprivation was committed by a person acting under color of
state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Floyd’s claims are not cognizable under §1983. “[H]arm caused by actions whose

unlawfulness would render a conviction or sentence invalid” is not cognizable under

5

 

 

 

§1983, unless the conviction or sentence Was “reversed on direct appeal, expunged by
executive order, declared invalid by a state tribunal authorized to make such a
determination, or called into question by a federal court’s issuance of a writ of habeas
corpus.” Heck v. Humphrey, 512 U.S. 477, at 486-87 (1994); ge alj Leamer v. Fauver,
288 F.3d 532, 542 (3d Cir. 2002) (“whenever the challenge ultimately attacks the ‘core of
habeas'-~the validity of the continued conviction or the fact or length of the sentence_a
challenge, however denominated and regardless of the relief sought, must be brought by
way of a habeas corpus petition.”). The H_ec_lg doctrine applies to probation revocations
decisions See Williams v. Consovov. 453 F.3d 173, 177 (3d Cir.2006). Floyd seeks
damages under § 1983 for his incarceration resulting from the issuance of a probation
violation detainer. To the extent that he alleges that his confinement on the detainer
violates federal law, a favorable outcome would necessarily demonstrate the invalidity of
his detention. F loyd has not successfully challenged the detainer in any state or federal
proceeding The complaint is therefore subject to dismissal for failure to state a claim.
IV. Leave to Amend

Before dismissing a_complaint or claims for failure to state a claim upon which
relief may be granted pursuant to the screening provisions of 28 U.S.C. § 1915, the Court
must afford the opportunity to amend unless amendment would be inequitable or futile.
See Gravson v. Mavview State Hosp., 293 F.3d 103, 108, 114 (3d Cir. 2002). In this
case, it is clear that affording Floyd the opportunity to amend prior to the invalidation of

the challenged probation detainer would be futile.
6

V. Conclusion
For the foregoing reasons, Floyd’s motion for leave to proceed in forma pauperis
(Doc. 7), will be granted and the complaint (Doc. l), will be dismissed without prejudice

An appropriate Order follows.

BY THE COURT:

S._/-Lam_es__.M_.__l\_./IM
JUDGE JAMES M. MUNLEY

United States District Court

Dated: November 29, 2018

 

